Citation Nr: 0631189	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  05-41 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from September 1942 to 
November 1945.

This claim comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that granted claims of service connection for 
tinnitus and right ear hearing loss and denied a claim of 
entitlement to service connection for left ear hearing loss.

In September 2006, the Board granted the appellant's motion 
to advance this appeal on the Board's docket, in accordance 
with 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The appellant's current left ear hearing loss is not 
etiologically related to service.

2.  The appellant's current left ear hearing loss was present 
prior to service and was not aggravated by service.


CONCLUSION OF LAW

The appellant's left ear hearing loss was not incurred in or 
aggravated by active military service; nor may service 
connection be presumed for sensorineural hearing loss.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309, 3.159, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of February 2005 and 
January 2006 letters from the RO to the appellant.  These 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  The February 2005 letter was issued prior to the 
initial adjudication of this claim in June 2005, and there is 
accordingly no prejudicial timing defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The appellant was provided with notice as to the means by 
which a disability rating and effective date for the 
disability benefit award on appeal are determined by means of 
a March 2006 letter from the RO to the appellant.  
Furthermore, the Board finds no prejudice to the appellant by 
proceeding with review, particularly where service connection 
for the claimed disability has not been found, making 
questions of rating criteria used to evaluate the appellant's 
claim or the effective date of the appellant's claimed 
disability moot.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
results of a private audiological examination performed upon 
the appellant, as well as the results of a VA audiological 
examination.  In March 2006, the National Personnel Records 
Center (NPRC) notified the RO that the appellant's service 
medical records were unavailable and had likely been 
destroyed in a fire.  The appellant submitted statements in 
January 2006 and April 2006 indicating that he had submitted 
all necessary evidence and that he had no further evidence or 
information to submit to VA.  The appellant was afforded the 
opportunity to request a hearing, but chose not to do so.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the appellant's claim.  The U.S. 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent within 
one year from the termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. §1111; 38 
C.F.R. § 3.304(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As previously stated, the appellant's service medical records 
have been determined to likely have been destroyed by a fire.  
In cases in which service records have presumably been 
destroyed, VA has a heightened duty to assist the claimant in 
developing the evidence to support his claim.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  The most recent communication 
from the service department in March 2005 indicated that the 
appellant's personnel file presumably had been destroyed by a 
fire at the National Personnel Records Center.  The appellant 
subsequently submitted a letter in April 2006 indicating that 
he had no further evidence to submit, and the appellant's 
representative has not indicated that information may be 
available from other sources.  Even being mindful of VA's 
heightened duty to assist in this instance, there does not 
appear to be any available evidence that would facilitate 
VA's reconstruction of the appellant's service medical 
records.  Accordingly, the Board will proceed with review.

In the December 2004 private audiogram, the audiologist noted 
that the appellant reported being hit in the left ear with a 
baseball as a child, resulting in profound hearing loss.  The 
audiologist opined that the appellant's profound left ear 
hearing loss was due "in part" to what the appellant 
described as a traumatic injury to his left ear, as well as 
to extensive noise exposure in the service.  However, he did 
not state an opinion as to how much of the appellant's 
hearing loss was caused by the traumatic injury from the 
impact with the baseball, and how much, if any, of the 
appellant's left ear hearing loss was due to noise exposure 
while in service.  He also did not indicate whether the 
appellant's alleged hearing loss while in service was a 
result of his noise exposure or was the result of a normal 
progression of his pre-service condition.  It is therefore of 
limited probative value to the Board's analysis.

On the authorized VA audiological evaluation in May 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
45
65
LEFT
120+
120+
120+
120+
120+

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 0 in the left ear.  The VA 
examiner noted the appellant's report of profound left ear 
hearing loss after being struck by a baseball on the left 
side of his head/ear in 1938 (prior to enlistment).  He 
ultimately opined that the etiology of the appellant's left 
ear hearing loss was caused by a traumatic acoustic event 
incurred prior to military service.  He did not give an 
opinion about whether the appellant's left ear hearing loss 
was aggravated by his noise exposure while in military 
service.

The appellant, through his representative, has argued that he 
should be presumed to have been in sound physical condition 
upon induction, in accordance with 38 C.F.R. § 3.304(b)(1).  
However, the only evidence in the record in regard to this 
issue is the appellant's statement that the hearing loss in 
his left ear pre-existed service by at least four years, 
which is not an examination indicating that the appellant was 
in sound physical condition upon induction.  There is no 
objective evidence in the file indicating whether the 
appellant's condition was noted upon his entry into service, 
nor is there evidence indicating that the appellant's left 
ear hearing worsened during service.  The presumption of 
soundness does not apply as there is no examination for 
service.  There are no medical records of treatment the 
appellant received pre- or post-service for his hearing loss 
that could provide the Board with a more accurate 
representation of his condition at any point prior to or 
subsequent to service.  Here, the appellant has failed to 
demonstrate that his left ear hearing loss was related to 
service on any basis.  A finding of service connection is 
therefore not warranted.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


